Citation Nr: 0606553	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-26 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of whether the character of the appellant's 
discharge constitutes a bar to Department of Veterans Affairs 
benefits (exclusive of health care under Chapter 17, Title 
38, United States Code).  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from June 1984 to 
September 1986.  He was discharged under other than honorable 
conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 decision letter from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Milwaukee, Wisconsin.                 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

By an April 2005 decision, the Board remanded this case.  In 
the April 2005 remand decision, the Board found that the 
appellant had filed a claim to reopen his previously denied 
claim regarding whether the character of his discharge 
constituted a bar to VA benefits (exclusive of health care 
under Chapter 17, Title 38, United States Code), in March 
2001.  In this regard, the Board noted that the regulations 
pertaining to the submission of new and material evidence 
were amended, effective prospectively for claims filed on or 
after August 29, 2001.  The Board indicated that in the 
instant case, the appellant's claim was filed in March 2001, 
requiring the claim to be reviewed under the prior 
regulations, not the amended regulations.  However, there was 
no evidence of record showing that the RO had informed the 
appellant of the provisions of 38 C.F.R. § 3.156 in effect 
prior to August 29, 2001.  Thus, the Board remanded this case 
and directed the RO to review the claims folder and ensure 
that all Veterans Claims Assistance Act of 2000 (VCAA) notice 
and duty to assist obligations had been satisfied.  See 
38 U.S.C.A. §§ 5100, 5012, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The RO was to provide the 
appellant a VCAA notice letter specific to the claim on 
appeal and notify him of what information or evidence he 
needed to submit to substantiate his claim and what evidence 
VA would obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2003).  Specifically, the appellant was to be informed 
of the appropriate regulatory requirements prior to August 
29, 2001 for the submission of new and material evidence.  

In a May 2005 letter from the RO to the appellant, the 
appellant was informed of the VCAA.  However, in the May 2005 
letter, the RO only provided the amended regulations, and did 
not inform the appellant of the prior regulations.  In 
addition, the RO did not inform the appellant of the prior 
regulations in the December 2005 supplemental statement of 
the case.  Therefore, in light of the above, it is the 
Board's determination that the RO has not complied with the 
instructions from the June 2004 remand.  The Board observes 
that it is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board and the RO with remand 
directives is neither optional nor discretionary. Where the 
remand of the Board or the Court is not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that in this case, it appears that the 
appellant's current address is unknown.  In January 2006, the 
Board sent a letter, by regular mail, to the appellant's 
address of record.  However, the letter was returned by the 
United States Postal Service marked "attempted, not known; 
return to sender; no forward order on file; unable to 
forward."  The Board observes that pertinent provisions of 
Manual M21-1 specifically address the actions that need to be 
taken when the veteran's address is unknown.  See M21-1, Part 
III, Change 115 (March 2004) par. 1.04f, "Address Unknown."  
The RO has not yet had the opportunity to carry out the 
specified development as proscribed by Manual M21-1, Part 
III, Change 115 (March 2004) par. 1.04f.  This must be done.


Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must contact the appellant's 
representative, the National Association 
for Black Veterans, and request 
information regarding the appellant's 
current mailing address.  If the address 
is unavailable, a negative reply is 
requested.    

2.  If the appellant's representative is 
unable to provide the RO with the 
appellant's current mailing address, the 
RO must consult M21-1, Part III, Change 
115 (March 2004) par. 1.04f, "Address 
Unknown" regarding the need for 
additional development in cases where the 
veteran's address is unknown.  
Specifically, the RO is requested to 
complete the following actions:

(a)  Review the file to ensure the 
current address was used.

(b)  Perform a SINQ to determine if 
either the pending issue or master 
record address is different from 
that of the returned mail.  If so, 
fully update BDN as appropriate, 
document the change of address for 
the claims file, and re-mail the 
returned correspondence to the new 
address.

(c)  Access Share to determine if 
Social Security has a better 
address.  If a new address is found, 
update BDN, document the change of 
address for the claims file, and re- 
mail the returned correspondence to 
the new address.

(d)  Utilize the Internet web 
address locator service for the 
returned mail.  If a better address 
is obtained, update BDN, document 
the change, and re-mail the returned 
correspondence to the new address.  

(e)  Check if benefits are being 
paid by direct deposit.  If so, fax 
or mail a copy of the letter that 
provides VA authority to obtain 
address information from the bank.  
See M21-1, Part IV, chapter 31, 
addendum B.  When a reply is 
received, update BDN and re-mail the 
returned correspondence to the new 
address.

Any records or information obtained must 
be made part of the claims folder.  If 
records or information are unavailable 
from any sources, a written negative 
reply must be obtained and associated 
with the claims file.

3.  Thereafter, if and only if, the 
appellant's current address is obtained, 
the RO must review the claims folder and 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005).  In this regard, the 
appellant must be provided a VCAA notice 
letter specific to the claim on appeal 
and told of the information or evidence 
he needs to submit to substantiate his 
claim and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2003).  The appellant must be 
informed of the appropriate regulatory 
requirements prior to August 29, 2001 for 
the submission of new and material 
evidence.

4.  The RO must ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.

5.  The RO must then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO must provide the 
appellant and his representative a 
supplemental statement of the case, and 
an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to this Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

